UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22507 Hanna Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: August 31 Date of reporting period: May 31, 2013 ITEM 1.SCHEDULE OF INVESTMENTS Paladin Long Short Fund Schedule of Investments (Unaudited) As of May 31, 2013 Shares Value (Note 1) COMMON STOCKS - 27.21% Consumer Discretionary - 2.55% * Groupon, Inc. $ * Panera Bread Co. - Cl. A The Home Depot, Inc. Energy - 1.41% Cabot Oil & Gas Corp. Phillips 66 Financials - 5.76% American Express Co. Bank of America Corp. Capital One Financial Corp. Citigroup, Inc. Discover Financial Services SunTrust Banks, Inc. The Goldman Sachs Group, Inc. Wells Fargo & Co. Health Care - 1.43% * Endo Health Solutions, Inc. * Molina Healthcare, Inc. Industrials - 8.56% Cummins, Inc. Fastenal Co. General Electric Co. * Hexcel Corp. Ingersoll-Rand PLC * Oshkosh Corp. PACCAR, Inc. Ryder System, Inc. The Boeing Co. United Technologies Corp. URS Corp. Information Technology - 7.50% Apple, Inc. * Google, Inc. - Cl. A 5 Harris Corp. Intel Corp. International Business Machines Corp. (Continued) Paladin Long Short Fund Schedule of Investments (Unaudited) As of May 31, 2013 Shares Value (Note 1) Information Technology - continued Motorola Solutions, Inc. $ * NXP Semiconductor NV * OpenTable, Inc. * Pandora Media, Inc. Total Common Stocks (Cost $1,055,685) EXCHANGE TRADED PRODUCTS - 7.49% Health Care Select Sector SPDR Fund Industrial Select Sector SPDR Fund iShares Dow Jones US Basic Materials Sector Index Fund SPDR S&P rust SPDR S&P Regional Banking ETF Technology Select Sector SPDR Fund Total Exchange Traded Products (Cost $290,538) SHORT-TERM INVESTMENT - 34.93% § Federated Prime Obligations Fund, 0.05% Total Short-Term Investment (Cost $1,347,657) Number of Contracts Exercise Price Maturity Date PUT OPTIONS PURCHASED - 0.03% SPDR S&P rust 5 $ 6/22/2013 SPDR S&P rust 5 7/20/2013 Total Put Options Purchased (Cost $3,944) Interest Maturity Principal Rate Date TREASURY BILL - 28.51% United States Treasury Bill 0.000% 8/1/2013 Total Treasury Bill (Cost $1,100,017) Total Value of Investments (Cost $3,797,841) - 98.17% $ Other Assets Less Liabilities- 1.83% Net Assets - 100% $ (Continued) Paladin Long Short Fund Schedule of Investments (Unaudited) As of May 31, 2013 Value (Note 1) * Non-income producing investment § Represents 7 day effective yield The following acronyms are used in this portfolio: NV - Naamloze Vennootschap PLC - Public Limited Company Aggregate cost for financial reporting and federal income tax purposes is the same.Unrealized appreciation / (depreciation) of investments for financial reporting and federal income tax purposes is as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation Net unrealized depreciation $ Summary of Investments by Sector % of Net Sector Assets Value Consumer Discretionary 2.55% Energy 1.41% Financials 5.76% Health Care 1.43% Industrials 8.56% Information Technology 7.50% Exchange Traded Products 7.49% Short-Term Investment 34.93% Put Options Purchased 0.03% Treasury Bill 28.51% Total 98.17% (Continued) Paladin Long Short Fund Schedule of Investments (Unaudited) As of May 31, 2013 Note 1 - Investment Valuation The Fund’s investments in securities are carried at fair value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time.Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price.Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determinedin good faith under policies approved by the Fund's Board of Trustees. Fair value pricingmay be used, forexample,in situationswhere (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. The Fund has adopted ASC Topic 820, Fair Value Measurements.ASC Topic 820 defines fair value, establishes a frame work for measuring fair value and expands disclosure about fair value measurements. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1: quoted prices in active markets for identical securities Level 2: other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The Fund has adopted FASB guidance updating ASC Topic 820 titled, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability have Significantly Decreased and Identifying Transactions that are not Orderly” which provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction that is not orderly, and how that information must be incorporated into fair value measurement.The guidance emphasizes that even if there has been a significant decrease in volume and level of activity for an asset or liability and regardless of the valuation techniques used, the objective of a fair value measurement remains the same. An investment asset’s or liability’s level within the fair value hierarchy is based on the lowest level input, individually or in aggregate, that is significant to fair value measurement. (Continued) Paladin Long Short Fund Schedule of Investments (Unaudited) As of May 31, 2013 Note 1 - Investment Valuation (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used in valuing the Fund's assets: Assets Total Level 1 Level 2 Level 3 Common Stocks $ 1,049,934 $ 1,049,934 $ - $ - Exchange Traded Products - - Short-Term Investment - - Put Options Purchased - - Treasury Bill - - Total Assets $ 3,787,672 $ 3,787,672 $ - $ - Option Valuation Options are valued at their last quoted sales price as of 4:00 p.m. Eastern Time, the Fund’s valuation time.If an option is not traded on the valuation date, the option is priced at the mean of the last quoted bid and ask prices as of the valuation time.Options are valued with prices provided by pricing services when such prices are reasonably believed to reflect the market value of such options and may include the use of composite or NBBO pricing information.An option may be valued using fair value pricing when (i) the option does not trade on the valuation date and a reliable last quoted ask price at the valuation time is not readily available or (ii) the Fund’s investment advisor does not believe the price provided by the pricing services reflects the market value of the option. ITEM 2.CONTROLS AND PROCEDURES (a) The Principal Executive Officer/Principal Financial Officer has concluded that the registrant’s disclosure controls and procedures are effective based on his evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the Investment Company Act of 1940 and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 as of a date within 90 days of the filing of this report. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS Certifications required pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are filed herewith as Exhibit A. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Hanna Investment Trust By: (Signature and Title) /s/ Mark Hanna Date: July28, 2013 Mark Hanna Trustee, President, Treasurer, Principal Executive Officer and Principal Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: (Signature and Title) /s/ Mark Hanna Date: July 28, 2013 Mark Hanna Trustee, President, Treasurer, Principal Executive Officer and Principal Financial Officer Hanna Investment Trust
